Citation Nr: 1316721	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for depression for the period prior to November 4, 2008.

2.  Entitlement to an initial rating in excess of 30 percent for depression for the period from November 4, 2008, to October 4, 2012.

3.  Entitlement to an initial compensable rating for cervicogenic headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel
INTRODUCTION

The Veteran served on active duty from March 2006 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO, in pertinent part, granted service connection for depression and cervicogenic headaches and assigned separate noncompensable evaluations for each disorder effective from March 27, 2008.  

During the pendency of the appeal, a rating decision dated in June 2009 increased the Veteran's disability evaluation for depression to 10 percent effective from November 4, 2008.   In an April 2010 rating decision, the RO subsequently increased that evaluation to 30 percent effective from November 4, 2008.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that an October 2012 rating decision later granted a 100 percent evaluation for the Veteran's depression effective from October 4, 2012.  As the Veteran is already in receipt of the maximum benefit allowed by law since that date, that time period is not before the Board for adjudication.

The Board also notes that the Veteran's appeal originally included the issues of entitlement to service connection for status post anal fissure and gastroesophageal reflux disease (GERD).  However, during the pendency of the appeal, the RO granted those benefits in June 2009 and April 2010 rating decisions.  Accordingly, those issues are longer on appeal, and no further consideration is necessary.

Additionally, the Board notes that, in his August 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In September 2009, the Veteran waived his right to an in-person hearing and indicated that he wanted a video conference hearing at the RO before the Board.  A letter informed the Veteran that his requested video conference hearing was scheduled for April 9, 2013.  The Veteran failed to report for the scheduled hearing, and he has not requested that be rescheduled or shown good cause.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

Finally, during the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Oakland, California.  The RO in Oakland, California, has certified the appeal to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Initially, the Board notes that a November 2008 VA mental health note documents the Veteran's report that he had applied for benefits from the Social Security Administration (SSA) and was awaiting a decision on his application.  It does not appear that any attempt has been made to obtain a copy of the decision to grant or deny benefits or the records upon which that determination was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO/AMC should obtain and associate such records with the Veteran's claims file.

In addition, the Veteran was afforded a VA examination in connection with his claims for service connection for multiple disorders, including cervicogenic headaches, in October 2008.  During that examination, it was noted that the Veteran was able to maintain his activities of daily living.  However, in his May 2009 notice of disagreement, the Veteran asserted that he had debilitating headaches that kept him from being able to function with daily activities.  As such, it appears that he has alleged that his headaches have worsened since his last VA examination.  Moreover, the Board notes that it has been well over four years since his last examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected cervicogenic headaches.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2. The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his headaches.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected cervicogenic headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected cervicogenic headache disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected cervicogenic headache disability under the rating criteria.  In particular, the examiner should state whether the Veteran suffers characteristic prostrating attacks and comment on the frequency and severity of such attacks (i.e., averaging one in 2 months over last several months; occurring on an average once a month over last several months; or, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development and the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


